Memorandum by the Court. A careful study of the evidence leads us to the conclusion that the defendant did not fraudulently misrepresent to plaintiffs the condition of the real estate at Nos. 93 Warren Street and 283 Greenwich Street in the borough of Manhattan, New York City, and that the plaintiffs did not rely upon any statements made on behalf of the defendant in contracting to purchase said property. The determinations of fact to the contrary, which are made in the decision of the trial court without a jury dated November 21, 1947, and the judgment should be reversed, with costs to the appellant, and the complaint dismissed, with costs.
Judgment reversed, with costs to the appellant, and the complaint dismissed, with costs.